DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no definition of which two dimensions are involved for the term “aspect ratio”, it is not possible for a person with ordinary skill in the art to understand the term based on the related claims.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadavalli (PGPUB 20170337156), hereinafter as Yadavalli, in view of Buchanan et al. (PGPUB 20190237137), hereinafter as Buchanan.
Regarding claim 1, Yadavalli teaches an integrated circuit comprising: 
a memory circuit including a plurality of groups of sub-arrays of memory cells to store data (Fig 3b, matrix A/C); and 
a plurality of compute units, each of the plurality of compute units to perform a matrix operation on data stored in the memory circuit (Fig 4a matrix operations), the data to be routed in the integrated circuit between the plurality of compute units and the plurality of groups of sub-arrays of memory cells in both a vertical and a horizontal direction (Fig 3b, ports 322/332).
But not expressly a matrix multiply-and-accumulate operation,
Buchanan teaches a matrix multiply-and-accumulate operation ([0010]).
Since Buchanan and Yadavalli are both from the same field of semiconductor memory device, the purpose disclosed by Buchanan would have been recognized in the pertinent art of Yadavalli. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the operation of Buchanan into the device of Yadavalli for the purpose of performing intended matrix operation. 
Regarding claim 2, Yadavalli teaches the plurality of groups of sub-arrays of memory cells includes a first group of sub-arrays of memory cells and a second group of sub-arrays of memory cells, a 
Regarding claim 3, Yadavalli and Buchanan teach a memory device with two sub arrays as in rejection of claim 1, except left/right side arrays. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use left/right arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Buchanan teaches input activations/weights are stored in the left sub-array and partial products/output activations are stored in the right sub-array ([0010] a matrix of weight values).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, Buchanan teaches a network on chip (NOC) coupled to the plurality of compute units and the plurality of groups of sub-arrays of memory cells to allow the data to be routed between the plurality of compute units (Fig 3b, a network).
Regarding claim 6, Yadavalli and Buchanan teach a circuit as in rejection of claim 5, expect the size of the circuits. It would have been an obvious matter of design choice to make the subgroup 8MB, and 256 units with 1.34 aspect ratio, since such a modification would have involved a mere change in the size of a component A change in size is generally recognized as being within the level of ordinary ski II in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Yadavalli teaches a method comprising: 
storing data in a memory circuit in an integrated circuit, the memory circuit including a plurality of groups of sub-arrays of memory cells (Fig 3b); and 
performing, in a plurality of compute units in the integrated circuit, an operation on data stored in the memory circuit (Fig 4a), the data to be routed in the integrated circuit between the plurality of 
But not expressly a matrix multiply-and-accumulate operation,
Buchanan teaches a matrix multiply-and-accumulate operation ([0010]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 9, Yadavalli teaches the plurality of groups of sub-arrays of memory cells includes a first group of sub-arrays of memory cells and a second group of sub-arrays of memory cells, a first data to be read from the first group of sub-arrays of memory cells while a second data is to be written to the second group of sub-arrays of memory cells ([0040] reading or writing).
Regarding claim 10, Yadavalli and Buchanan teach a memory device with two sub arrays as in rejection of claim 8, except left/right side arrays. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use left/right arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Buchanan teaches input activations/weights are stored in the left sub-array and partial products/output activations are stored in the right sub-array ([0010] a matrix of weight values).
Regarding claim 12, Buchanan teaches a network on chip (NOC) coupled to the plurality of compute units and the plurality of groups of sub-arrays of memory cells to allow the data to be routed between the plurality of compute units (Fig 3b, a network).
Regarding claim 14, Yadavalli teaches a system comprising: an integrated circuit comprising: 
a memory circuit including a plurality of groups of sub-arrays of memory cells to store data (Fig 3b); and 
a plurality of compute units, each of the plurality of compute units to perform an operation on data stored in the memory circuit (Fig 4a), the data to be routed in the integrated circuit between the 
and a battery to power the system.
But not expressly a matrix multiply-and-accumulate operation,
Buchanan teaches a matrix multiply-and-accumulate operation ([0010]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 15, Yadavalli teaches the plurality of groups of sub-arrays of memory cells includes a first group of sub-arrays of memory cells and a second group of sub-arrays of memory cells, a first data to be read from the first group of sub-arrays of memory cells while a second data is to be written to the second group of sub-arrays of memory cells ([0040] reading or writing).
Regarding claim 16, Yadavalli and Buchanan teach a memory device with two sub arrays as in rejection of claim 14, except left/right side arrays. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use left/right arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Buchanan teaches input activations/weights are stored in the left sub-array and partial products/output activations are stored in the right sub-array ([0010] a matrix of weight values).
Regarding claim 18, Buchanan teaches a network on chip (NOC) coupled to the plurality of compute units and the plurality of groups of sub-arrays of memory cells to allow the data to be routed between the plurality of compute units (Fig 3b, a network).
Regarding claim 19, Yadavalli and Buchanan teach a circuit as in rejection of claim 5, expect the size of the circuits. It would have been an obvious matter of design choice to make the subgroup 8MB, and 256 units with 1.34 aspect ratio, since such a modification would have involved a mere change in .



Claim 7, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadavalli and Buchanan, in view of Srinivasan et al. (PGPUB 20190228809), hereinafter as Srinivasan.
Regarding claim 7, Yadavalli and Buchanan teach a circuit as in rejection of claim 6,
But not expressly SRAM as the memory cells,
Srinivasan teaches the plurality of groups of sub-arrays of memory cells are Static Random Access Memory (SRAM) cells ([0001] SRAM and [0022] matrix operation).
Since Srinivasan and Yadavalli are both from the same field of semiconductor memory device, the purpose disclosed by Srinivasan would have been recognized in the pertinent art of Yadavalli. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use SRAM cells as in of Srinivasan into the device of Yadavalli for the purpose of performing matrix operation. 
Regarding claim 13, Yadavalli and Buchanan teach the plurality of groups of sub-arrays of memory cells is 8 Megabytes, a number of compute units is 256 and an aspect ratio is 1.34 as in rejectin of claim 7, 
Srinivasan teaches the plurality of groups of sub-arrays of memory cells are Static Random Access Memory (SRAM) cells.
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 20, argument used in rejection of claim 7 applies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827